Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable because the prior art of record fails to teach or suggest a spoiler actuation system comprising: a rotary actuator; a first output shaft having a first end and a second end, the first end opposite the second end, the first end of the first output shaft coupled to a first end of the rotary actuator; a second output shaft having a first end and a second end, the first end opposite the second end, the first end of the second output shaft coupled to a second end of the rotary actuator, the first end of the rotary actuator opposite the second end of the rotary actuator; a first crank arm, the second end of the first output shaft coupled to the first crank arm, the first end of the first output shaft to rotate about a first axis, the first crank arm to rotate about a second axis, the second axis offset relative to the first axis; a second crank arm, the second end of the second output shaft coupled to the second crank arm, the first end of the second output shaft to rotate about the first axis, the second crank arm to rotate about the second axis, the second axis offset relative to the first axis; a first actuator rod coupled to a spoiler at a first location; and a second actuator rod coupled to the spoiler at a second location, the second location spaced apart from the first location, the rotary actuator operatively coupled to the first actuator rod via the first output shaft and to the second actuator rod via the second output shaft to cause the spoiler to move between one of a stowed position and a raised position or the stowed position and a drooped position.
Claim 15 is allowable because the prior art of record fails to teach or suggest a spoiler actuation system comprising: a rotary actuator including a first shaft extending from a first end of the rotary actuator and a second shaft extending from a second end of the rotary actuator, the first end of the rotary actuator opposite the second end of the rotary actuator; a first actuator rod coupled to a first portion of a spoiler; -5-U.S. Application No. 16/657,626 Response to Office Action Dated March 7, 2022 a second actuator rod coupled to a second portion the spoiler, the first portion spaced apart from the second portion; first means for displacing the first actuator rod; and second means for displacing the second actuator rod, the first means for displacing and the second means for displacing operatively coupled to the rotary actuator, at least a portion of the first shaft
The best prior art of record is Brown (PGPub #2018/0162517) which does teach a spoiler actuation system comprising: a rotary actuator; a first output shaft having a first end and a second end, the first end opposite the second end, the first end of the first output shaft coupled to a first end of the rotary actuator; a second output shaft having a first end and a second end, the first end opposite the second end, the first end of the second output shaft coupled to a second end of the rotary actuator, the first end of the rotary actuator opposite the second end of the rotary actuator; a first crank arm, the second end of the first output shaft coupled to the first crank arm, the first end of the first output shaft to rotate about a first axis, the first crank arm to rotate about a second axis; a second crank arm, the second end of the second output shaft coupled to the second crank arm, the first end of the second output shaft to rotate about the first axis, the second crank arm to rotate about the second axis; a first actuator rod coupled to a control surface at a first location; and a second actuator rod coupled to the control surface at a second location, the second location spaced apart from the first location, the rotary actuator operatively coupled to the first actuator rod via the first output shaft and to the second actuator rod via the second output shaft to cause the control surface to move between one of a stowed position and a raised position or the stowed position and a drooped position.  But does not teach that the control surface is a spoiler, and the second axis that passes through both the first and second crank arms is offset relative to the first axis that passes through the first ends of the first and second output shafts.
Another prior art of record is Parker (PGPub #2013/0320152) which does teach that the control surface is a spoiler, but does not teach that the second axis that passes through both the first and second crank arms is offset relative to the first axis that passes through the first ends of the first and second output shafts.
Another prior art of record is Harrington (PGPub #2018/0304995) which does teach that the second axis that passes through both the first crank arms is offset relative to the first axis that passes through the first ends of the first output shafts.  But Harrington does not teach that the second axis also  passes through second crank arms and is offset relative to the first axis that passes also through the first ends of the second output shafts.  Instead the second output shaft of Harrington, that is connected to the second actuator which is connected to the same control surface as the first actuator, does not have the offset and instead both ends are located on the second axis.
None of the prior arts of record teach that the second axis that passes through both the first and second crank arms is offset relative to the first axis that passes through the first ends of the first and second output shafts, and it would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify any of the references to teach the limitation without the use of hindsight reconstruction.
Claim 8 is allowable because the prior art of record fails to teach or suggest an aircraft including: - 3 -U.S. Application No. 16/657,626 Response to Office Action Dated March 7, 2022 a spoiler; a rotary actuator; a first output shaft and a second output shaft coupled to the rotary actuator; a first rib coupled to the spoiler; a first actuator rod coupled to the spoiler and the first rib; a second rib coupled to the spoiler; a second actuator rod coupled to the spoiler and the second rib; and a third rib having a first end coupled to the rotary actuator, the rotary actuator and the third rib disposed between the first rib and the second rib, the rotary actuator disposed between the first end of the third rib and the spoiler, the first output shaft extending between the rotary actuator and the first rib, the second output shaft extending between rotary actuator and the second rib, the rotary actuator operatively coupled to the spoiler via the first actuator rod and the second actuator rod to cause the spoiler to move between one of a stowed position and a raised position or the stowed position and a drooped position.
The best prior art of record is Brown an aircraft including: - 3 -U.S. Application No. 16/657,626 Response to Office Action Dated March 7, 2022 a control surface; a rotary actuator; a first output shaft and a second output shaft coupled to the rotary actuator; a first rib coupled to the control surface; a first actuator rod coupled to the control surface and the first rib; a second rib coupled to the control surface; a second actuator rod coupled to the control surface and the second rib; and a third rib having a first end coupled to the rotary actuator, the rotary actuator and the third rib disposed between the first rib and the second rib, the first output shaft extending between the rotary actuator and the first rib, the second output shaft extending between rotary actuator and the second rib, the rotary actuator operatively coupled to the spoiler via the first actuator rod and the second actuator rod to cause the control surface to move between one of a stowed position and a raised position or the stowed position and a drooped position.  But does not teach that the control surface is a spoiler, and that the rotary actuator disposed between the first end of the third rib and the spoiler.
Another prior art of record is Parker which does teach that the control surface is a spoiler, but does not teach that the rotary actuator disposed between the first end of the third rib and the spoiler.
None of the prior arts of record teach that the rotary actuator disposed between the first end of the third rib and the spoiler.  Additionally, it would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to move the rotary actuator of Brown to the end of the third rib because the output shaft and crank arms are in line with the aft most part of the rotary actuator and the output shafts and crank arms are supported by the outer ribs, this means that moving the rotary actuator rearwards would result in the output shafts and crank arms being aft of the outer ribs and they would end up being unsupported which would prevent them from functioning, and it would require the use of hindsight reconstruction to have both of the output shafts angled rearwards in a similar manner to the system of claim 1 because none of the prior arts of record teach this concept.
Claims 2-7, 9-14, and 16-20 are allowable due to their respective dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647